Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on April 2, 2021, is acknowledged. Claims 14-25 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2011/0092726 A1) in view of Goodall et al. (WO 2008/130974 A2), herein referred to as Goodall.
Regarding claim 1, Clarke teaches a system (Abstract), comprising: an algae bioreactor (10) that contains an algae slurry (Paragraph [0101]; Paragraph [0113]); a heat exchanger (108) in fluid communication with the algae bioreactor (10) to receive the algae slurry from the algae bioreactor and heat and increase a pressure of the algae slurry (Paragraph [0173]); and a separator (116, 117) that receives the algae biomass from the flash vessel and separates oils from the algae biomass to generate a biofuel (Paragraph [0173]).
Clarke fails to explicitly describe an embodiment comprising one or more valves, or a flash vessel in fluid communication with a discharge of the heat exchanger to flash the algae slurry and create steam and algae biomass. Goodall, however, teaches a system for producing biodiesel (Abstract) 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the valves and flash vessel configuration described by Goodall to preheat raw materials for the first step of the biodiesel process or flash evaporation (Goodall: Paragraph [0067]).
	Regarding claim 2, Clarke teaches the system as previously described, wherein the algae slurry comprises a concentration of 1-20 wt% algae (Paragraph [0310]).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to optimize the concentration of algae within the slurry for the desired application and biofuel yield. 
Regarding claim 4, Clarke teaches the system as previously described, further comprising a pump (111) that draws the algae slurry from the heat exchanger (108) (Fig. 10; Paragraph [0173]), but does not explicitly describe an embodiment comprising a pump in direct fluid communication with the inlet of the heat exchanger.
Goodall, however, teaches a system for producing biodiesel (Abstract) comprising a pump that conveys the algae slurry to the heat exchanger (Fig. 5; Paragraph [0067]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the component configuration described by Goodall to move the biomass through the system in the desired direction (Goodall: Paragraph [0067]).
Regarding claim 5, Clarke teaches the system as previously described, further comprising a control system in communication with at least one of the one or more valves and the pump to regulate a residence time of the algae slurry within the heat exchanger (Paragraph [0313]).

Regarding claim 8, Clarke teaches the system as previously described, further comprising a turbine fluidly coupled to the flash vessel to receive steam from the flash vessel and generate electrical power (Paragraph [0671]: System may include a turbine generator with cooling towers that condense water vapors in the flue gas to generate power).
Regarding claim 9, Clarke teaches the system as previously described, but fails to teach an embodiment comprising more than one heat exchanger in series with the flash vessel. Goodall, however, teaches a system for producing biodiesel (Abstract) wherein the heat exchanger is a first heat exchanger and the system further comprises a second heat exchanger fluidly coupled to the flash vessel to receive steam from the flash vessel and preheat the algae slurry within the second heat exchanger prior to being introduced into the first heat exchanger (Paragraph [0067]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the valves and flash vessel configuration described by Goodall to preheat raw materials for the first step of the biodiesel process or flash evaporation (Goodall: Paragraph [0067]).
Regarding claim 10, Clarke teaches the system as previously described, wherein the heat exchanger is selected from the group consisting of an electric heat exchanger, a fired heat exchanger, a solar heater, a geothermal heat exchanger, and any combination thereof (Paragraph [0038]).
Claims 3, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Goodall, further in view of Iglesias (WO 2012/151447 A2).
Regarding claim 3, Clarke teaches the system as previously described, further comprising a separator that is operable to receive the algae slurry and increase the concentration of the algae to 1-10 wt% (Paragraph [0310]). Clarke fails to teach an embodiment wherein said separator fluidly interposes the algae bioreactor and the heat exchanger. Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract), further comprising a separator that fluidly interposes the algae bioreactor and the heat exchanger (Fig. 5; Page 28, lines 14-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the separator configuration described by Iglesias to ensure that all byproducts of the system can be properly separated and either stored or rerouted to be used in another part of the system (Iglesias: Page 31, line 25-Page 32, line 2).
Regarding claim 7, Clarke teaches the system as previously described comprising a separator (116, 117), but fails to explicitly teach an embodiment wherein the separator comprises at least one of an API oil-water separator and a three-phase decanter centrifuge.
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract) comprising an oil-water separator (Page 31, line 25-Page 32, line 2: teaches the use of an oil/gas/water separator; Page 38, lines 2-16: oil stabilization uses both density and ionic separation). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the separator type described by Iglesias to ensure that all byproducts of the system can be properly separated and either stored or rerouted to be used in another part of the system (Iglesias: Page 31, line 25-Page 32, line 2).
Regarding claim 11, Clarke teaches the system of claim 1, further comprising: a parabolic mirror situated to reflect and redirect rays emanating from the sun toward a heat pipe to heat the algae slurry 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the solar heater described by Iglesias to provide the necessary heat to the system without additional electrical components (Iglesias: Page 12, line 1-19).
Regarding claim 13, Clarke teaches the system as previously described, but fails to explicitly describe an embodiment comprising an inline pig conveyable along the heat pipe to clear the heat pipe of fouling and debris. Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract), comprising an inline pig conveyable along the heat pipe to clear the heat pipe of fouling and debris (Page 26, lines 4-5). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, as pigging helps remove scale and increases heat transfer within the heat pipe (Iglesias: Page 26, lines 4-5).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke, Goodall, and Iglesias, further in view of Fan (CN106745769A, with all citations directed to the English Machine Translation provided by Espacenet, attached to this Office Action).
Regarding claim 12, Clarke teaches the system as previously described, but fails to teach an embodiment wherein at least a portion of the solar heater is arranged within a greenhouse. Fan, however, teaches a system for culturing microalgae (Page 1, lines 22-28) comprising a solar heater arranged within a greenhouse (Page 2, lines 4-12; Page 3, lines 39-46). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaplan et al. (US 2016/0045841 A1), teaches system, methods, and processes for the production of refined petroleum from biomass; and
Dayrell (US 2018/0258384 A1), teaches an integrated system to product microalgae.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F, 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799